DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
a) Specification uses the term ‘sum-rate’ without clearly explaining what it means.  
Appropriate correction is required.

    PNG
    media_image1.png
    22
    44
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    22
    44
    media_image1.png
    Greyscale
b) The text in the specification Page 5, line 14, “probability  can be likened to the joint BLER” needs to be changed to -- probability can be [[likened]] linked to the joint BLER --, to properly disclose what applicant intended.
Appropriate correction is required.
Claim Objections
Claims 1, 10 and 12 are objected to because of the following informalities:  

    PNG
    media_image1.png
    22
    44
    media_image1.png
    Greyscale
a) Claims use the abbreviations SNR, BLER, and without expansion when used for the first time. 
b) The term ‘slow’ in the claim does not have a definite meaning. For purpose of prosecution, examiner will interpret ‘slow’ in the claim as related to link adaptation for channels under slow fading, as disclosed by the specification in Pg. 1, line 31,  “The links between the different nodes of the system are subject to slow fadings”, which requires a long term based adaptation scheme.
c) Claims use the term ‘sum-rate’ which is not a commonly used term and also is not clearly explained in the specification. For purpose of prosecution, examiner will interpret ‘sum-rate’ as ‘aggregate of the rates transmitted between the sources and the destination’, as disclosed in Pg. 4, line 26 of the specification, though not specifically talking about ‘sum-rate’.

Claims 4 and 8 are objected to because of the following informalities:
a) Dependent claims use the abbreviation IR-HARQ without expansion when used for the first time.
Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Practical Joint Network-Channel Coding Schemes for Slow-Fading Orthogonal Multiple-Access Multiple-Relay Channels”, Abdulaziz Mohamad et al., Globecom 2014 Workshop - Emerging Technologies for 5G Wireless Cellular Networks, hereinafter “Aziz”, in view of Fong et al. (WO 2011/019924 A1), hereinafter “Fong”.
Regarding claim 1, Aziz teaches, ‘a transmission method comprising:
transmitting successive messages forming a frame in a telecommunication system’ (Aziz: section II, System model) with ‘M sources (s1, ... , sM ), L relays (r1, ... , rL) and a destination (d), M > 1, L ≥ 1 according to an orthogonal multiple-access scheme of the transmission channel between the M sources and the L relays’ (Aziz: [Introduction], lines 4-8, “The (M, L, 1)-Multiple-Access Multiple-Relay Channel (MAMRC) consists of M ≥ 2 independent sources (or users) which attempt to transmit their packets to a common destination with the help of L ≥ 2 independent relays”; see Fig. 1 displaying M sources (s1, ... , sM ), L relays (r1, ... , rL) and a destination (d); Fig. 1 discloses “OMAMRC model with time-division based orthogonal multiple access”) 
‘with a maximum number M + T max time slots per transmitted frame including M slots allocated during a first phase to the successive transmission of the M sources’ and ‘T max cooperative transmission slots allocated during a second phase to one or more nodes taken from among the sources and the relays according to a determined selection’ (Aziz: section II, Col. 1, line 13 – Col. 2, lines 1-8, “The overall transmission spreads over N channel uses that are divided into two successive time slots corresponding to the transmission phase of the sources (first phase), say N1 = αN 
    PNG
    media_image2.png
    29
    406
    media_image2.png
    Greyscale
channel uses), and to the transmission phase of the relays (second phase), say 
    PNG
    media_image3.png
    24
    112
    media_image3.png
    Greyscale
In the first phase, each source is given a time slot of duration Ns = αN/M channel uses, and in each source is given a time slot of duration  channel uses, and in the second phase, each relay is given a time slot of duration channel uses (see fig. 1)”).
Aziz however fails to teach that the initial rate for each source by the destination on the basis of an average SNR of each of the links of the system, and thus fails to teach, ‘wherein the transmitting comprises: an initial phase of link adaptation comprising determining an initial rate for each source by the destination on the basis of an average SNR of each of the links of the system and transmitting to each source the initial rate’.
Fong, an analogous prior art, teaching, “System and Method for Modulation and Coding Scheme Adaptation and Power Control in a Relay Network” (Title), discloses the transmission, ‘on the basis of an average SNR of each of the links of the system and transmitting to each source the initial rate’ (Fong: [0071] “Generally, the channel quality on all three links (UA to base station, UA to RN, and RN to base station) may affect the MCS selection. Therefore, to maximize the benefits of the RN, the link adaptation may be based on a virtually combined channel that incorporates features and/or characteristics of all three links”; [0078], lines 2-3, “the base station may determine the MCS based on the channel quality estimation of the UA to base station”; [0078], lines 10-12, “the base station may determine the MCS based on channel quality estimation of the UA to RN link”; [0105] “For the fourth implementation illustrated in Fig.12, channel quality estimation is only used in the initial MCS selection 304”; Average SNR may be used as a measure of average signal quality, as disclosed in the specification of the instant application, “The sources and the relays transmit to the destination an estimation of the average quality (average SNR) respectively of the links” (specification, Pg. 9, lines 12-13)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Fong with that of Aziz so that proper MCS selection may be made based on when the link quality, i.e. SNR, when available, to ensure target performance.
Aziz teaches, ‘for each frame out of several frames, successively transmitting the messages of the M sources during the M slots of the first phase (Aziz: Pg. 937, Col. 2, lines 6-7, “each source is given a time slot of duration Ns = α N/M channel uses”; (see fig. 1); M sources will transmit in α N channel uses which is the first phase as discussed above).
Aziz however fails to expressly teach, ‘modulation and coding schemes determined from the initial rates’. Fong in the same filed of endeavor teaches MCS selection based upon the UL signal quality between the base station and the eNB (Fong: Fig. 8, step 182; step 182 is the initial MCS selected for transmission).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select MCS based on the initial rate because MCS determines the error rate of a frame, dependent on the SNR of the channel. A person of ordinary skill would be motivated to use disclosure of Fong and combine with disclosure by Aziz for the reason that, a given predetermined tolerable target frame error rate or block error rate, MCS may be selected to provide the highest possible rate satisfying the target block error rate. 
Aziz teaches about links being slow fading, (Aziz: [Abstract], “The links between the different nodes of the MAMRC are subject to slow fading”, but does not expressly teach, ‘wherein the link adaptation is of slow type’. 
Fong in the same field of endeavor teaches link adaptation, “to maximize the benefits of the RN, the link adaptation may be based on a virtually combined channel that incorporates features and/or characteristics of all three links” ([0071], lines 3-5) and, “Because it may be difficult for the base station to estimate the instantaneous combined channel conditions, an outer loop link adaptation and Close Loop Power Control (CLPC) may be used to adjust the MCS level and UA transmission power level based on a long term criteria” ([0071], lines 5-8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Fong regarding link adaptation on a long term basis motivated by application of the teaching for a “slow fading” channel disclosed by Aziz. 
Aziz also fails to expressly teach the link adaptation comprises, ‘maximizing a sum-rate of all the sources subject to a constraint of a target average BLER εcom after X ≥ 1 cooperative transmissions’.
Fong in the same field of endeavor teaches a target BLER, “The method of claim 1, wherein the MCS is configured to target an approximately 10% Block Error Rate (BLER)” (Fong: Clm. 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use teaching of Fong regarding target average BLER of 10% and choose a desired target block error rate, which may be different from 10%, and may be based on meeting some other constraints, so as to maximize the overall data rate from the sources. 
A person of ordinary skill in the art would come up with the claimed invention by modifying the target BLER of 10% motivated by fulfilling any other criteria, e.g. number of HARQ retransmissions that need to be fulfilled, as disclosed by Fong, “failure due to a maximum number of HARO retransmissions being reached or a success before the maximum number of HARO retransmissions is not reached” ([0075], lines 4-6). 

Regarding claim 2, combination of Aziz and Fong the transmission method as claimed in claim 1 (discussed above). 
‘wherein the maximization of the sum- rate comprises a maximization of an individual rate of each source by considering the messages from other known sources subject to the constraint of a target individual average BLER εcom/M after the X cooperative transmissions’. 
Though not expressly taught by Aziz or Fong, disclosure by Aziz, “All sources are symmetric, i.e., have the same transmission rate, power, priority, and Ks = K” (Aziz: Pg. 937, Col. 1, Section II), and by Fong, “as illustrated in Fig. 9, at the start of each new transmission, an MCS that targets a 10% Block Error Rate (BLER) selected on the first termination in step 200.” (Fong: [0077], lines 3-4), would motivate a person of ordinary skill in the art to combine the teachings and target individual average BLER of a source to contribute 1/M of the target BLER εcom, i.e. εcom /M, after M cooperative transmissions.
A person would be motivated to combine the teachings of Aziz and Fong to keep error rates of individual sources at the same level so that proper MCS may be chosen for individual links based on quality and simplification of implementation by using symmetricity of sources.

Regarding claim 3, combination of Aziz and Fong teaches the transmission method as claimed in claim 2 (discussed above). 
Combination of Aziz and Fong however does not expressly teach, ‘wherein, after maximization, the M individual rates taken together are increased or reduced simultaneously’.
Though not taught expressly by the combination, the discussion above in claim 2 regarding teaching of Aziz about symmetric of sources, and the equality of target BLER for individual sources, it is obvious that the target individual rates should be the same in any scenario, whether it is increased or decreased. 

Regarding claim 7, combination of Aziz and Fong teaches the transmission method as claimed in claim 2 (discussed above). 
Though prior arts do not expressly teach, ‘wherein the X cooperative transmissions occur according to a selection known by the destination and the relays in advance’, based on the disclosure by Aziz, “sources' and relays' indices are ordered according to their respective time slots assignments in the first and second phase. Note that in OMAMRC, some of the sources, which are provided with the suitable relaying equipments, could work as relays in the second phase” (Aziz: section II, Col. 2, lines 10-14), it would have been obvious to a person of ordinary skill in the art, that the source and the relays know the selection in advance, implied by the disclosure of “time slot assignments”, which is done by the destination.

Regarding claim 10, it is a telecommunication system implementing the method of claim 1. 
Aziz teaches the system comprising: M sources (s1, ... , sM ), half-duplex; L relays (r1, ... , rL), half-duplex; and a destination (d), M > 1, L ≥ 1 (Aziz: Fig. 1 and discussion above in claim 1).
Aziz does not disclose a processor but presence of a processor is implied based on its requirement to implement the methods involved. The elements of the claim are discussed above in claim 1.
The claim is a change in category with respect to claim 1. Claim is rejected based on rejection of claim 1.

Regarding claim 12, Aziz teaches ‘a destination device in a telecommunication system comprising M sources (s1, ... ,sM ), half-duplex; L relays (r1, ... , rL), half-duplex; and the destination device, M > 1, L ≥ 1’ (Aziz Fig. 1; destination device is the node d). 

Claim elements are discussed above in claim 1. Claim is rejected based on combination of teachings by Aziz and Fong as discussed above in claim 1.

Allowable Subject Matter








Claims 4-6, 8- 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is allowable because of examiner’s failure to find prior art teaching the claim elements regarding selection of nodes according to a selection of IR-HARQ type. Prior arts found disclose use of IR-HARQ by relay nodes but do not teach selection of nodes based on IR-HARQ type.
Claim 5 is allowable because of examiner’s failure to find prior art teaching the claim elements, particularly the selection of at least one source node for next slot (slot t) even though the node failed to correctly decode at slot t-1. The closest prior art found, CN 105979562 A teaches about selection of relay node based on channel gain (see eqn. 5 e.g.) and selection of relay node having the best channel gain but fails to teach the selection method of the claim.
Claim 8 is allowable because of examiner’s failure to find prior art teaching the claim element, particularly, selection is determined as ‘of IR-HARQ type for all the cooperative transmissions’.
Claims 9, 6, and 11 are allowable based on its dependency on allowable claim 4, 5, and 8 respectively.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) CN 105979562 A is a pertinent prior art teaching Cooperative Communication Relay Node Selecting Method.
b) CN 101212285 B is a pertinent prior art teaching automatic transmission request methods in a relay network.
c) WO 2008/135833 A2 is a pertinent prior art teaching feedback and link adaptation techniques for wireless networks including relays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462